USCA1 Opinion

	




       [NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 99-1495                          VICTOR GARCIA,                      Plaintiff, Appellant,                                v.                 COMMISSIONER OF SOCIAL SECURITY,                       Defendant, Appellee.           APPEAL FROM THE UNITED STATES DISTRICT COURT                 FOR THE DISTRICT OF PUERTO RICO          [Hon. Jose Antonio Fuste, U.S. District Judge]                              Before                    Selya, Boudin and Lynch,                        Circuit Judges.                                                                                                                                     Melba N. Rivera Camacho & Assoc. and Melba N. Rivera-Camachoon brief for appellant.     Guillermo Gil, United States Attorney, Lilliam Mendoza-Torro,Assistant U.S. Attorney, and Wayne G. Lewis, Assistant RegionalCounsel, Social Security Administration, on brief for appellee.December 29, 1999                                                                     Per Curiam.  After carefully reviewing the briefs and theadministrative record, we affirm the decision of the Commissionerof Social Security that claimant Victor Garcia was not entitled toSocial Security disability benefits.  We do so essentially for thereasons stated in the district court's Opinion and Order, datedJanuary 29, 1999.  The only comment we add is that this is a casein which there are conflicting medical reports in the record andwe cannot say that the Commissioner's decision not to credit thereports of claimant's treating physicians was unreasonable.  SeeRodriguez Pagan v. Secretary of Health and Human Services, 819 F.2d1, 3 (1st Cir. 1987) (per curiam).  As almost always is the case,such conflicts are for the Commissioner, not the courts.  Rodriguezv. Secretary of Health and Human Services, 647 F.2d 218, 222 (1stCir. 1981).     Affirmed.